Citation Nr: 0628442	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-05 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to February 
1976.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, that denied service connection for PTSD.  

The Board has reframed the issue on the title page to more 
accurately reflect the veteran's claim received in February 
2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand for further development is required in the service 
connection claim for an acquired psychiatric disorder, to 
include PTSD.  Service medical records indicate that the 
veteran complained of depression during service and 
antidepressant therapy was considered.  The separation report 
of medical examination referred to possible psychiatric 
problems and his separation report of medical history 
indicates that he suffered from depression and excessive 
worry.  VA treatment records from February 2003 to February 
2005 document psychiatric treatment and notations to rule out 
PTSD.  As there is evidence that the veteran currently 
suffers from a psychiatric disorder that may be associated 
with his service, the Board requires a medical examination in 
order to make a decision on his claim.  See 38 C.F.R. § 3.159 
(c)(4) (2005).  After any available records, as described 
below, are associated with the claims file, the veteran 
should be scheduled for a medical examination to determine 
the extent of any current psychiatric disorder, to include 
PTSD.

Only a 4 page summary of the veteran's service personnel file 
is associated with the claims file.  An attempt should be 
made to obtain his complete service personnel file.  
Additionally, the veteran should be asked to verify dates, 
within a two month period, when any claimed stressors 
occurred.  Morning reports and/or unit records corresponding 
to the dates that he provides as to the occurrence of claimed 
stressors should be obtained, to the extent possible.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
in compliance with Dingess/Hartman v.  
Nicholson, 19 Vet. App. 473 (2006).  

2.  Request that the veteran provide 
identifying information, including dates, 
regarding his claimed stressors.  

3.  Contact National Personnel Records 
Center and request the veteran's entire 
201 service personnel file and any record 
of psychiatric treatment from US Air Force 
Hospital in Tehran, Iran from December 
1975 to February 1976.  

4.  After any records obtained are 
associated with the veteran's claims file, 
schedule a VA psychiatric evaluation to 
determine the nature, extent, and etiology 
of the veteran's psychiatric disorders.  
All special studies and tests should be 
completed.  The veteran's claims folder 
and a copy of this remand should be made 
available to the examiner, and the 
examiner should note that the veteran's 
complete claims file was reviewed.  

First, the examiner should determine the 
veteran's current symptomatology involving 
his psychiatric condition and provide a 
diagnosis, if applicable.  

Second, the examiner should state whether 
it is at least as likely as not (i.e. a 
50percent or greater probability) that any 
current psychiatric disorder had its onset 
during active service.  If a diagnosis of 
PTSD is rendered, the examiner should 
provide an opinion as to whether PTSD is 
related to a stressor verified in the 
claims file.  

A complete rationale should be given for 
all opinions and conclusions expressed, 
including comments regarding the in-
service reports of psychiatric complaints.  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, review all the 
evidence, and re-adjudicate the claim on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


